DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Specification Pg.20, Lns.23-27: the clause “different arrangements” fails to sufficiently define the scope of the different arrangements (i.e. can both the first power semiconductor module and second power semiconductor module have ribbon arrangements? What are the limits of “different”?).
Appropriate correction is required.
Claim Objections
Claims 1-2, 7-8, and 12-15 are objected to because of the following informalities:  
Claims 1 and 14: the clause “wherein a flow direction in the fluid channel along the first main side and a flow direction along the second main side of the first power semiconductor module” should be amended to recite “wherein a first flow direction in the fluid channel along the first main side and a second flow direction along the second main side of the first power semiconductor module” in order to clarify two different flow directions.
Claims 1 and 14: the clause “an opposing second main side” should be amended to recite “a second main side opposing the first main side” in order to properly maintain consistency with the second main side recited later in the claims.
Claims 1 and 14: the clause “a main side” should be amended to recite “the first main side or the second main side” in order to clarify the main side as either the first main side or the second main side.

Claims 1, 8, and 12: the clause “each power semiconductor module” should be amended to recite “the first power semiconductor module and the second power semiconductor module each” in order to clarify each power semiconductor module is the first power semiconductor module and the second power semiconductor module.
Claims 2 and 15: the clause “each power semiconductor module” should be amended to recite “the second power semiconductor module” because the flow directions for the first power semiconductor module was previously established in claim 1.
Claims 14 and 15: the clause “each power semiconductor module” should be amended to recite “the at least two power semiconductor modules each” in order to clarify each power semiconductor module is the first power semiconductor module and the second power semiconductor module.
Claim 7: the clause “both main sides” should be amended to recite “both the first main side and the second main side” in order to clarify both main sides are the first main side and the second main side.
Claim 13: the clause “exposed at opposing lateral sides” should be amended to recite “exposed at the opposing lateral sides” in order to maintain antecedent basis with the opposing lateral sides previously in the claim.
Claims 14 and 15: the clauses "first power semiconductor module” and “second power semiconductor module” should be amended to respectively recite “first power semiconductor module of the at least two power semiconductor modules” and “second power semiconductor module of the at least two power semiconductor modules” in order to clarify that the first power semiconductor module .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara et al. (US 2004/0061138).
Regarding claim 1, Shinohara discloses (Figs.7-8) a power semiconductor arrangement (Fig.7), comprising: a first power semiconductor module (1sub1) and a second power semiconductor module (1sub3), wherein each power semiconductor module comprises a first main side (see Fig.7 below) and an opposing second main side (see Fig.7 below), and wherein the first and the second power semiconductor modules are arranged such that a main side (second main side of 1sub1) of the first power semiconductor module and a main side (first main side of 1sub3) of the second power semiconductor module are facing each other (second main side of 1sub1 and first main side of 1sub3 face each other); and a cooler housing (5 and 7 in combination) configured for direct liquid cooling (Fig.7, [0010] and [0060]) of the first and the second power semiconductor modules, the cooler housing comprising a fluid channel (9), wherein at least one main side of the first power semiconductor module 

    PNG
    media_image1.png
    350
    573
    media_image1.png
    Greyscale

Regarding claim 2, Shinohara teaches a first inlet/outlet (50A) of the fluid channel is arranged at the first main side of the first power semiconductor module and a second inlet/outlet (see Fig.7 above) of the fluid channel is arranged at the second main side of the second power semiconductor module, such that the fluid channel meanders in the power semiconductor arrangement (9 meanders in Fig.7 because it follows a winding course), and wherein a flow direction (flow direction along the first main side of 1sub1 and 1sub3) in the fluid channel along the first main side and a flow direction (flow direction along the second main side of 1sub1 and 1sub3) along the second main side of each power 
Regarding claim 7, Shinohara teaches both main sides of the first power semiconductor module and/or the second power semiconductor module form a respective sidewall (sidewall of formed by the first main side and the second main side of 1sub1 and 1sub3) of the fluid channel.
Regarding claim 9, Shinohara teaches the first power semiconductor module and/or the second power semiconductor module comprises cooling fins (4) that extend into the fluid channel (4 extends into 9).
Regarding claim 12, Shinohara teaches each power semiconductor module comprises external contacts (3) that are exposed at a lateral side (lateral side of 5 where 3 attaches) of the cooler housing.
Regarding claim 14, Shinohara discloses (Figs.7-8) a method for fabricating a power semiconductor arrangement (Fig.7), the method comprising: providing at least two power semiconductor modules (1sub1 and 1sub3), wherein each power semiconductor module comprises a first main side (see Fig.7 above) and an opposing second main side (see Fig.7 above); arranging the at least two power semiconductor modules such that a main side (second main side of 1sub1) of a first power semiconductor module (1sub1) and a main side (first main side of 1sub3) of a second power semiconductor module (1sub3) are facing each other (second main side of 1sub1 and first main side of 1sub3 face each other); and arranging a cooler housing (5 and 7 in combination) for direct liquid cooling (Fig.7, [0010] and [0060])  around the at least two power semiconductor modules, the cooler housing comprising a fluid channel (9), wherein at least one main side of the first power semiconductor module forms a sidewall (first main side and second main side of 1sub1 forms a sidewall of the fluid channel) of the fluid channel, wherein a flow direction (flow direction along the first main side of 1sub1) in the fluid channel along the first main side and a flow direction (flow direction along the second main side of 
Regarding claim 15, Shinohara teaches arranging a first inlet/outlet (50A) of the fluid channel at the first main side of the first power semiconductor module and arranging a second inlet/outlet (see Fig.7 above) of the fluid channel at the second main side of the second power semiconductor module, such that the fluid channel meanders in the power semiconductor arrangement (9 meanders in Fig.7 because it follows a winding course), wherein a flow direction (flow direction along the first main side of 1sub1 and 1sub3) in the fluid channel along the first main side and a flow direction (flow direction along the second main side of 1sub1) along the second main side of each power semiconductor module are oriented in opposite directions.
Examiner’s Note: regarding method claims 14-15, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is anticipated over Shinohara, means that the general method for providing such a structure is also anticipated in view of the same reference. The method steps recited in the claims are inherently necessitated by the structure of the device of Shinohara.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Hart et al. (US 2020/0227334).
Regarding claim 3, Shinohara fails to explicitly teach a third inlet/outlet of the fluid channel arranged between the first and the second power semiconductor modules.
However, Hart discloses (Fig.7) a third inlet/outlet (see Fig.7(Hart) below) of the fluid channel (200) arranged between the first and the second power semiconductor modules (see Fig.7(Hart) below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hart to modify Shinohara such that a third inlet/outlet of the fluid channel arranged between the first and the second power semiconductor modules in order to increase cooling by increasing the amount of cooling fluid entering the power semiconductor arrangement.

    PNG
    media_image2.png
    551
    592
    media_image2.png
    Greyscale

Regarding claim 16, Shinohara fails to explicitly teach arranging a third inlet/outlet of the fluid channel arranged between the first and the second power semiconductor modules.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hart to modify Shinohara such that a third inlet/outlet of the fluid channel arranged between the first and the second power semiconductor modules in order to increase cooling by increasing the amount of cooling fluid entering the power semiconductor arrangement.
Examiner’s Note: regarding method claim 16, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is obvious over Shinohara in view of Hart, means that the general method for providing such a structure is also obvious in view of the same references. The method steps recited in the claims are obviously necessitated by the structure of the device of Shinohara in view of Hart.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Dede (US 2012/0212907).
Regarding claim 4, Shinohara teaches the first power semiconductor module and/or the second power semiconductor module comprises an encapsulation body (see Fig.7 above, Par.0053).
Shinohara fails to explicitly teach the fluid channel extends through at least one through hole in the encapsulation body.
However, Dede discloses (Figs.1-2 and 10) the fluid channel (190) extends through at least one through hole (through hole for 190 entering at 205a and exiting at 206a) in the encapsulation body (see Fig.10 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Dede to modify Shinohara such that the fluid channel extends through at .

    PNG
    media_image3.png
    450
    548
    media_image3.png
    Greyscale

Claims 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Noritake et al. (US 2011/0316143).
Regarding claim 5, Shinohara fails to explicitly teach the cooler housing comprises individual stacked elements, and wherein seal rings are used to seal the fluid channel between the individual stacked elements.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Noritake to modify Shinohara such that the cooler housing comprises individual stacked elements in order to be able to easily modify the number of power semiconductor modules in the power semiconductor arrangement and such that seal rings are used to seal the fluid channel between the individual stacked elements in order to avoid the leakage of fluid flowing through the fluid channel (Par.0072).
Regarding claim 13, Shinohara fails to explicitly teach each power semiconductor module comprises external contacts on opposing lateral sides, and wherein the external contacts are exposed at opposing lateral sides of the cooler housing.
However, Noritake discloses (Figs.1 and 2a) each power semiconductor module (20) comprises external contacts (15, 16, and 17) on opposing lateral sides (opposing lateral sides of 10 with 15, 16, and 17), and wherein the external contacts are exposed at opposing lateral sides of the cooler housing (15, 16, and 17 are exposed at opposing lateral sides of 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Noritake to modify Shinohara such that external contacts are on and exposed at opposing lateral sides of the cooler housing in order to further optimize space by utilizing more than one side of the cooler housing for the external connections.
Regarding claim 17, Shinohara fails to explicitly teach dispensing seal rings on individual stacked elements of the cooler housing to seal the fluid channel between the individual stacked elements.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Noritake to modify Shinohara such that the cooler housing comprises individual stacked elements in order to be able to easily modify the number of power semiconductor modules in the power semiconductor arrangement and such that seal rings are used to seal the fluid channel between the individual stacked elements in order to avoid the leakage of fluid flowing through the fluid channel (Par.0072).
Examiner’s Note: regarding method claim 17, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is obvious over Shinohara in view of Noritake, means that the general method for providing such a structure is also obvious in view of the same references. The method steps recited in the claims are obviously necessitated by the structure of the device of Shinohara in view of Noritake.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara and Noritake as respectively applied to claims 5 and 17 above, and further in view of Deeds et al. (US Patent 6,835,582). 
	Regarding claim 6, Shinohara in view of Noritake fails to explicitly teach the seal rings are dispensed seal rings, fabricated using a dispensing tool.
	However, Deeds discloses (Fig.4, Col.3, Lns.16-19) the seal ring (perimeter seal ring) is a dispensed seal ring (the perimeter seal ring is dispensed), fabricated using a dispensing tool (Col.3 Lns.16-19: the tool utilized to dispense the solder is the “dispensing tool”).

Examiner’s note: The limitation in claim 6, "fabricated using a dispensing tool" is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the dispensed seal rings of Deeds satisfies the structural limitations of the claims and are dispensed via a dispensing tool. See also MPEP 2113.
Regarding claim 18, Shinohara in view of Noritake fails to explicitly teach the seal rings are fabricated using a dispensing tool.
However, Deeds discloses (Fig.4, Col.3, Lns.16-19) the seal ring (perimeter seal ring) is fabricated using a dispensing tool (the perimeter seal ring is fabricated using a dispensing tool to dispense the solder for the perimeter seal ring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Deeds to modify Shinohara in view of Noritake such that the seal rings are dispensed seal rings that are fabricated using a dispensing tool, as claimed, in order to completely fill and seal gaps for different shaped gaps.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of France et al. (US 2018/0064002).
Regarding claim 8, Shinohara fails to explicitly disclose only one main side of each power semiconductor module forms a sidewall of the fluid channel, and wherein a layer of thermal interface 
However, France discloses (Prior Art - Fig.1) a layer of thermal interface material (16) is arranged between the other main side (side of 12 and 14 in combination in directly contacting 16) of each power semiconductor module (12 and 14 in combination) and the fluid channel (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize France to modify Shinohara such a layer of thermal interface material is arranged between one main side of each power semiconductor module and the fluid channel which leaves the opposing main side of each power semiconductor module as the only main side forming a sidewall of the fluid channel in order to increase heat transfer between each power semiconductor module and the fluid channel (i.e., the TIM will increase the thermal contact between).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Furman et al. (US 2006/0157858).
	Regarding claim 10, Shinohara fails to explicitly teach the cooling fins comprise metallic ribbons.
	However, Furman discloses (Fig.1a) the cooling fins (104) comprise metallic ribbons (Par.0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Furman to modify Shinohara such that the cooling fins comprise metallic ribbons in order to increase cooling for the power semiconductor modules by using a curved surface compared to a linear surface to better mix the cooler stream of the cooling fluid positioned farthest from the power semiconductor modules with the heated stream of the cooling fluid positioned closest to the power semiconductor modules.
Regarding claim 11, Shinohara fails to explicitly teach the first power semiconductor module and the second power semiconductor module comprise different arrangements of the cooling fins such 
However, Furman discloses (Fig.1a) the power semiconductor module (102) comprises a ribbon arrangement (arrangement of 104) of the cooling fins (104) is configured to slow down a fluid speed (speed of 120) along the fluid channel (channel for 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Furman to modify Shinohara such that the cooling fins for both the first power semiconductor module and the second power semiconductor module are in a ribbon arrangement in order to increase cooling for the power semiconductor modules by used a curved surface compared to a linear surface to increase the heat transfer surface area of the cooling fins.
However, the above combination would still fail to explicitly teach the first power semiconductor module and the second power semiconductor module comprise different arrangements of the cooling fins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape/arrangement of the cooling fins for one of the power semiconductor modules such that the cooling fins for one of the power semiconductor modules have a different shape/arrangement with increased surface area wherein as claimed (i.e. the first power semiconductor module and the second power semiconductor module comprise different arrangements of cooling fins) in order to increase cooling for one of the power semiconductor modules by increasing the heat transfer surface area of the cooling fins since a change in shape and a rearrangement of parts are generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976) and In re Japikse, 86 USPQ 70.
Examiner’s Note: Further regarding claim 11, the Office notes that the limitation “configured to slow down a fluid speed along the fluid channel” is a functional limitation. Since the structure of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katyama et al. (US 2019/0096784) discloses a semiconductor device;
Boddakayala et al. (US 2016/0149274) discloses fins slow the fluid speed of a fluid;
Osada et al. (US 2014/0198449) discloses a cooling type switching element module;
Gerbsch (US Patent 7,834,448) discloses a fluid cooled semiconductor power module having double-sided cooling; and
Parks (US Patent 4,841,355) discloses a three-dimensional microelectronic package for semiconductor chips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835